Citation Nr: 0330207	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  00-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction.

2.  Entitlement to service connection for left shoulder 
bursitis.

3.  Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) partly from an October 1999 RO decision which denied 
service connection for sexual dysfunction and for arthritis 
of the knees.  The veteran also appealed a March 2000 RO 
decision which determined that new and material evidence had 
not been submitted to reopen a previously denied claim for 
service connection for bursitis of the left shoulder.  In 
February 2003, the Board issued a decision which found that 
new and material evidence had been submitted, and reopened 
the claim for service connection for left shoulder bursitis.  
The Board then developed additional evidence as to the issues 
of service connection for sexual dysfunction, left shoulder 
bursitis, and arthritis of the knees.

The present Board decision addresses the issue of service 
connection for sexual dysfunction.  The issues of service 
connection for left shoulder bursitis and for arthritis of 
the knees is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

The veteran's current sexual dysfunction, diagnosed as 
impotence, was caused or permanently worsened by his service-
connected diabetes mellitus.





CONCLUSION OF LAW

Impotence is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection is warranted for 
sexual dysfunction on a secondary basis due to his service-
connected diabetes mellitus.  As to this issue, there has 
been adequate VA compliance with the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected condition.  38 C.F.R. 
§ 3.310(a).  Secondary service connection includes instances 
in which there is an additional increment of disability of a 
non-service-connected disability due to aggravation by an 
established service-connected condition.  Allen v. Brown, 7 
Vet. App. 439 (1995).

In this case, the veteran served on active duty in the Navy 
from December 1964 to December 1968, including service in 
Vietnam.  His service medical records are silent as to any 
sexual dysfunction.  Post-service treatment reports, 
beginning in 1992, show complaints of and treatment for 
sexual dysfunction.  

In October 2001, a VA physical examination was conducted.  It 
was noted the veteran had a history of sexual dysfunction 
since 1992 due to low testosterone levels.  He indicated that 
he had not been able to have in erection in the past four or 
five years.  The VA examiner noted that this was prior to the 
veteran having been diagnosed with diabetes mellitus, so that 
most likely the reason for his impotence was multi-factorial.  
The examiner also stated that, even so, it could be that 
diabetes could worsen the symptoms.  

In August 2002, the RO granted service connection for 
diabetes mellitus (as due to Vietnam herbicide exposure).

In July 2003, a VA genitourinary examination was conducted.  
The examiner diagnosed the veteran with sexual dysfunction 
(impotence).  It was noted that the veteran had signs and 
sumptoms of diabetic neuropathy.  The VA examiner opined that 
it was at least as likely as not that the veteran's impotence 
was due to his service-connected diabetes mellitus.  

The medical evidence of record tends to support a finding 
that at least an increment of the veteran's current sexual 
dysfunction is secondary to his service-connected diabetes 
mellitus, as contemplated by the Allen theory of secondary 
service connection by way of aggravation.  With application 
of the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the 
Board finds that such is the case, and thus secondary service 
connection for impotence is granted.


ORDER

Secondary service connection for impotence is granted.


REMAND

The remaining issues on appeal are service connection for 
left shoulder bursitis and for arthritis of the knees.  In 
February 2003, the Board started to develop additional 
evidence on these issues, in accordance with the authority 
granted by 38 C.F.R. § 19.2(a)(2) (2002), and a related VA 
examination was done in July 2003.  However, a recent court 
decision invalidated the regulation which permitted the Board 
itself to develop evidence.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Under the circumstances of this case, the RO should 
initially review the additional evidence as to these issues.


Accordingly, these issues are remanded to the RO for the 
following action:  

After assuring there has been compliance 
with the notice and duty to assist 
provisions of the law, the RO should 
review the claims for service connection 
for burisitis of the left shoulder and 
for arthritis of the knees.  If the 
claims are denied, the RO should provide 
the veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals










IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


